DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-4, 7-10, and 29-32) in the reply filed on 09/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 29 recite the limitation "the mount" on lines 10 and 13, respectively.  It is unclear as to what the “mount” is referring to since there is a telecommunications equipment mount, mounting members, and mounting pipes. It will be construed as “the telecommunications equipment mount” for the purposes of examination. 
Claims 2-4, 7-10, and 30-32 are dependent on either claims 1 or 29, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hengshui Hua Yu Steel Tower Co Ltd (CN 203867263, hereby referred as Hengshui) in view of Paul et al. (US 5835068, hereby referred as Paul).
Regarding claim 1, Hengshui teaches the following:
a telecommunications equipment mount, comprising: a stabilization frame (elements 8, figures 1-3) having a plurality of lower rails (as shown in figures 1-3), a plurality of vertical rails (as shown in figures 1-3), and a plurality of upper rails (as shown in figures 1-3), the lower, vertical, and upper rails forming a top, a bottom, and sides of the stabilization frame to define an open interior cavity (as shown in figures 1-3); at least one mounting member (horizontal element connecting element 6 to the stabilization frame 8, figures 1-3) extending a distance outwardly from, and perpendicular to, one of the sides of the stabilization frame; and at least one mounting pipe (vertical element connecting element 6 to the mounting member and the stabilization frame, figures 1-3) secured to the at least one mounting member, wherein the stabilization frame is configured to ballast the mount on a mounting structure 
Hengshui does not teach at least one brace member coupled to the stabilization frame and configured to support the at least one mounting member.
Paul suggests the teachings of at least one brace member (diagonal element of elements 208, figure 6) coupled to the stabilization frame (element 206, figure 6) and configured to support the at least one mounting member (horizontal member connected to the antenna 202, figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the telecommunications equipment mount of Hengshui to include brace members coupled to the stabilization frame and configured to support each of the mounting members as suggested by the teachings of Paul in order to provide additional support to the telecommunications equipment mount which can increase the amount of weight the mounting member and mounting pipe can support. 

Regarding claim 3, the combination of Hengshui and Paul as referred in claim 1 teaches the following:
wherein the mount comprises two mounting members (Hengshui, as shown in figures 1-3) and two brace members (Paul, diagonal element of elements 208, figure 6, as explained in claim 1), each mounting member extending outwardly from a different side of the stabilization frame and supported by a respective brace member (Hengshui, as shown in figures 1-3).

Regarding claim 4, the combination of Hengshui and Paul as referred in claim 1 teaches the following:
wherein the telecommunications equipment (Hengshui, element 6, figures 1-3) is an antenna (Hengshui, “signal receiver”), a remote radio unit, or a combination thereof.

Regarding claim 8, the combination of Hengshui and Paul as referred in claim 1 teaches the following:
wherein the bottom of the stabilization frame comprises one or more cross-beam rails (Hengshui, elements 9, figure 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hengshui Hua Yu Steel Tower Co Ltd (CN 203867263, hereby referred as Hengshui) in view of Paul et al. (US 5835068, hereby referred as Paul), and further in view of McGinnis (US 6115004).
Regarding claim 10, the combination of Hengshui and Paul as referred in claim 1 teaches the telecommunications equipment mount with the exception for the following:
wherein the mount further comprises a high-capacity support member coupled to the sides of the stabilization frame, the high-capacity support member being configured to provide additional support to the stabilization frame when heavier telecommunications equipment is secured to the mount.
McGinnis suggests the teachings of wherein the mount further comprises a high-capacity support member (elements 25, figure 1) coupled to the sides of the stabilization frame (elements 21, 23, and 31, figure 1), the high-capacity support member being configured to provide additional support to the stabilization frame when heavier telecommunications equipment is secured to the mount (as shown in figure 1 and its accompanying description).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the telecommunications equipment mount of the combination of Hengshui and Paul to also include a high-capacity support member coupled to the sides of the stabilization frame, the high-capacity support member being configured to provide additional support to the stabilization frame . 

Allowable Subject Matter
Claim 29 would be allowable if rewritten or amended to overcome the rejection) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2, 7, 9, and 30-32 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various combinations of the cited prior art can be used to reject claims 1, 3-4, 8, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845